Gilbert, J.
This appeal brings up only one question, namely, whether the defendant as commissioner of highways of the town of South Valley was charged with the duty of repairing the bridge in question by virtue of article 1, title 1, chap. 16, part 1, of the Revised Statutes. The bridge was constructed pursuant to an act of the legislature passed in 1866 by a commissioner appointed by the same act. It is entirely within the boundaries, as designated by statute, of the town of South Valley, and intersects a highway therein, but it is also situated wholly upon the Allegany Indian reservation. The article of the Revised Statutes referred to provides that the commissioners of highways in the several towns in this State shall have the care and superintendence of the highways and bridges therein, and that it shall be their duty to give directions for the repairing of the roads and bridges within their respective towns, and to cause the highways and the bridges, which are or may be erected over streams intersecting highways, to be kept in repair. This language by itself certainly would embrace the case. Still we are of opinion that the legislature did not so intend. Part first of the Revised Statutes, in which' the enactment quoted is contained, is entitled “ An act concerning the territorial limits and divisions, the civil polity and internal administration of this State.” It was passed as one act December 3, 1827 (1 R. S. 715; Laws 1827, pp. 1, 2). Upon the rule of construction adopted by this court and by the court of appeals in People v. Molineux, 53 Barb. 9; S. C., 40 N. Y. 113, it is manifest that the statute was intended solely for the government of citizens, and was not intended to embrace affairs pertaining to the Indians or their reservations. Legislation concerning the latter subjects has never formed a part of the internal administration of the State, within the meaning of that statute, but has always been quite distinct from that relating to citizens generally (see Laws 1813, chap. 29, and subsequent statutes, 4 Edm. Stat. at Large, 342, et seq.). This fact strongly confirms the correctness of such construction.
It is unnecessary, therefore, to consider the extent of the power of the legislature over this subject before us. For the reasons stated we think the defendant is entitled to judgment.

Judgment accordingly.